                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION

                                       NO. 7:19-CV-105-FL


 GAIL SMITH, individually and on behalf         )
 of similarly situated persons,                 )
                                                )
                      Plaintiff,                )
                                                )                      ORDER
       v.                                       )
                                                )
 SOUTHEASTERN PIZZA PEOPLE,                     )
 INC., d/b/a Domino’s Pizza, and JOHN E.        )
 RIDGE,                                         )
                                                )
                      Defendants.               )



       This matter comes before the court on the parties’ joint motion for leave to appear

telephonically at final approval hearing, currently scheduled for Friday, August 28, 2020, at 10:30

a.m. in New Bern. (DE 26). The issues raised are ripe for ruling.

       Counsel represent that they must travel to New Bern, NC to appear in-person for the

hearing, and that in light of the COVID-19 pandemic, there are concerns with both travel and in-

person appearances. Counsel further express that no class member has objected to the settlement

as of August 21, 2020, and that the deadline to object to settlement has passed. Finally, the parties

represent that they have no objections to the court allow class members to appear and speak at a

designated time as would be appropriate and typical for an in-person final approval hearing.

       For good cause shown, the parties’ joint motion is GRANTED. The parties and counsel

will be allowed to participate in class settlement hearing telephonically. However, hearing shall

be hosted from the courtroom in New Bern and any class members that wish to voice their




            Case 7:19-cv-00105-FL Document 27 Filed 08/24/20 Page 1 of 2
objections will be entitled to do so by appearing for hearing in New Bern as set forth in the class

notice distributed by the parties.

       SO ORDERED, this the 24th day of August, 2020.




                                             _____________________________
                                             LOUISE W. FLANAGAN
                                             United States District Judge




                                                2

           Case 7:19-cv-00105-FL Document 27 Filed 08/24/20 Page 2 of 2
